Title: To Thomas Jefferson from Joseph Torrey, 20 January 1806
From: Torrey, Joseph
To: Jefferson, Thomas


                        
                            Sir
                            
                            District & Port of Bath, MassachusettsJanuary 20th. 1806—
                        
                        We the subscribers, supporters of the present wise administration, do renewedly recommend to You Mr John
                            Bernard Swanton a Gentleman who is worthy to be the successor of Dudley B Hobart Esquire late Collector of the Customs
                            for the District & Port of Bath—
                        This Gentleman now holds a Commission as deputy Collr. under the late Collector, he is a person in whom the
                            late Collr. placed the greatest Confidence, he will in our opinion do honor to the Office in which he is now acting as
                            Deputy & to the present administration.—
                        We Sir hope that this Gentleman will meet Your aprobation, & the aprobation of all Your
                            Constituents—We are Sir Your Most Obt. & Hume. Servants—
                        
                            Joseph Torrey— lately Inspector
                            
                                and 27 other signatures
                            
                        
                    